1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's election with traverse of the invention of Group I, claims 8 and 12, in the reply filed on July 25, 2022 is acknowledged.  Upon reconsideration, the requirement for unity of invention set forth in the Office action mailed June 16, 2022 is hereby withdrawn.  Accordingly, claims 1-13 have been examined on the merits in their entirety.
3.	The Sequence Listing filed March 4, 2022 is approved.
	The substitute specifications filed October 15, 2020 and March 4, 2022 have been entered.
4.	The abstract of the disclosure is objected to because a SEQ ID NO must be inserted after the amino acid sequence at line 10.  See 37 CFR 1.821(d).  Correction is required.  See MPEP § 608.01(b).
5.	The disclosure is objected to because of the following informalities: A SEQ ID NO must be inserted after every amino acid sequence subject to the sequence disclosure rules.  See 37 CFR 1.821(d).  Such sequences are present at, e.g., paragraph 6, line 22, and page 36, line 10.  At page 8, line 21, it is believed that “dibenzocyclooctyl” should instead be “dibenzocyclooctyne”.  Compare page 27, line 15.  The chemical structures at the top of page 47 are illegible.  The paragraph at the end of the specification should be moved so that it is the first paragraph of the specification.  See 37 CFR 1.77(b)(2).  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 4-6, defines “the IgG-binding peptide” so that it “further comprises a compound represented by the following formula (II-1)”.  In other words, as defined in claim 1, the compound of formula (II-1) forms part of the IgG-binding peptide.  Accordingly, it is confusing to recite at claim 1, lines 6-7, that the compound of formula (II-1) is linked to the N-terminus of the IgG-binding peptide, because a compound can not be said to be linked to itself.  It is possible that at claim 1, line 7, “IgG-binding peptide” should be changed to “the amino acid sequence represented by formula (I)”.  For analogous reasons, this same change should be made to claim 3, lines 5-6.  At claim 2, line 3, “dibenzocyclooctyl” appears to be incorrect, because it does not comprise an alkynyl group necessary for click chemistry.  It is believed that “dibenzocyclooctyl” should instead be “dibenzocyclooctyne”.  See also page 27, line 15, of the specification.  Claim 10 recites a compound of formula (II) which is not required to comprise an azide group.  Note that claim 10 explicitly recites that R1 and R2 can both represent a hydrogen atom.  However, dependent claims 12 and 13 both require the modification linker to comprise an L3 group having DBCO at the terminus.  It is unclear if this definition of L3 in claims 12 and 13 implicitly limits the compound of formula (II) (which is bound to the modified IgG-binding peptide of claims 12 and 13) present in the compounds of claims 12 and 13 to those in which one of R1 and R2 is the azide-containing group recited in claim 10.  Note that if neither of R1 and R2 is the azide-containing group recited in claim 10, then the DBCO required by claims 12 and 13 will remain unreacted in the claimed compounds of claims 12 and 13. 
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 10 is drawn to a compound of formula (II), comprising a lysine residue modified at its side chain with an azide group.  Claim 12, ultimately dependent upon claim 10, is drawn to a compound in which an IgG-binding peptide is modified at its N-terminus with a modification linker comprising a DBCO group, and in which the modified IgG-binding peptide is “bound” to the compound of formula (II).  However, binding a modified IgG-binding peptide comprising a DBCO group to a compound of formula (II) comprising an azide group inherently will result in a chemical reaction between the DBCO group and the azide group, i.e. the azide group will no longer be present in the compound of claim 12.  Accordingly, the compound of claim 12 is not a species of claim 10, i.e. does not further limit the compound of claim 10, but rather is drawn to a different compound altogether.  Accordingly, claim 12 is an improper dependent claim.  For analogous reasons, claim 13 is also an improper dependent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
9.	Claims 1-8, 12, and 13 are objected to because of the following informalities:  At claim 1, line 6, “lysine” is misspelled.  A SEQ ID NO must be inserted after the amino acid sequence at claim 1, line 8; claim 8, line 7; claim 12, line 9; and claim 13, line 9.  See 37 CFR 1.821(d).  Appropriate correction is required.
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,167,050. Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘050 patent claims a compound of formula (Ia), in which L can be formula L2; R7 can be a hydrogen atom; and R8 and R9 can be hydrogen atoms.  This compound meets the requirements of instant claim 10 in which n=1 and R1 and R2 both represent a hydrogen atom.  In view of the limited size of the genuses defining L, R7, R8, and R9 in the claims of the ‘050 patent; because the choice of R7 being hydrogen results in the common amino acid glycine; and because the choice of R8 and R9 being hydrogen results in the common amino acid lysine with a fully reactive side chain; the compound of instant claim 10 is deemed to be obvious in view of the claims of the ‘050 patent.  See also MPEP 2144.08.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2016/186206.  (The examiner relies upon U.S. Patent Application Publication 2018/0141976 as a translation of the WO Patent Application ‘206.  All citations in this rejection will be to the text of the translation.)  The WO Patent Application ‘206 teaches an IgG-binding peptide which is modified at its N-terminus with Azide-PEG4.  The modified IgG-binding peptide is bound to anti-HER2 human IgG antibody, and is subsequently reacted via click chemistry with dibenzocyclooctyne(DBCO)-maleimidated VHH.   See Example 9, paragraphs [0310] - [313].  The sequence of the IgG-binding peptide, GPDCAYHKGELVWCTFH, meets the requirements of instant claim 8, formula (I).  The Azide-PEG4 differs from instant claim 8, formula (II), in that azide is present instead of DBCO.  However, in click chemistry, by definition, one reactant comprises an alkyne group (e.g., DBCO), and the other reactant comprises an azide group.  For the reaction via click chemistry taught by the WO Patent Application ‘206, there are only two possible solutions: either the IgG-binding peptide is modified at its N-terminus with azide and the VHH is modified with DBCO, or the IgG-binding peptide is modified at its N-terminus with DBCO and the VHH is modified with azide.  Regardless of which solution is chosen, it would reasonably have been expected that the alkyne group will react with the azide group via click chemistry regardless of the identity of the reactants to which they are attached.  It is further noted that paragraph [0256], first and second sentences, of the WO Patent Application ‘206 does not limit modifying the IgG-binding peptide to modification with an azide group.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the click chemistry reaction taught by the WO Patent Application ‘206 with the IgG-binding peptide modified at its N-terminus with DCBO and the VHH modified with azide, because it is prima facie obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143(I)(E).
13.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2016/186206 as applied against claims 8 and 9 above, and further in view of Agrez (U.S. Patent Application Publication 2021/0000912) and Soskic et al (U.S. Patent No. 10,866,235).  As discussed above, it is deemed to be prima facie obvious to substitute DBCO for the azide in the N-terminally modified IgG-binding peptide taught by the WO Patent Application ‘206, for purposes of performing the click chemistry reaction.  Agrez teaches that click chemistry reaction between DBCO and azides is known (see paragraph [0075]); and that one reactant can be derivatized with either the DBCO or the azide, and the second reactant can be derivatized with the complementary click chemistry reagent (see paragraph [0076]).  Soskic et al teach a reaction via click chemistry between a carrier molecule and a biologically active molecule, in which one of the carrier molecule and the biologically active molecule is derivatized with an alkyne or azide click functional group, and the other of the carrier molecule and the biologically active molecule is derivatized with the complementary click functional group.  The alkyne click functional group includes DBCO.  See claims 1 and 8.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute DBCO for the azide group in the IgG-binding peptide which is modified at its N-terminus with Azide-PEG4 taught by the WO Patent Application ‘206, for the additional reason that Agrez and Soskic et al teach that one click functional group can be substituted for another as long as the complementary click functional group is used to derivatize the second reactant undergoing click chemistry.
14.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.  Claims 12 and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) and the claim objections  set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or render obvious a chelating group having the structure of formulas II or II-1.  Accordingly, reaction of the chelating group of formula II-1 via the lysine residue with an IgG-binding peptide, and binding of the chelating group of formula II to a polypeptide, forms products which are also novel and unobvious over the prior art of record.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
August 22, 2022